Case 1:19-cv-22689-MGC Document 105 Entered on FLSD Docket 12/30/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         Case No. 19-22689-Civ-COOKE/GOODMAN

   KAREN BERENGUELA-ALVARADO,

          Petitioner,

   v.

   ERIC CASTANOS,

         Respondent.
   ______________________________________/

                        ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORTS AND RECOMMENDATIONS
          THIS MATTER is before the Court on United States Magistrate Judge Jonathan
   Goodman’s Report and Recommendations (ECF No. 103) on Petitioner’s Motions for
   Attorney’s Fees and Costs (ECF Nos. 89, 92). In his Report, Judge Goodman recommends
   that the Court grant in part and deny in part Petitioner’s motions for attorney’s fees and
   costs and award Petitioner $13,650 in attorney’s fees and $1,930.78 in taxable costs. ECF
   No. 103 at 19-20. Respondent has filed objections to the Report and Recommendations.
   ECF No. 104.
          The Court has considered Respondent’s objections and concludes Respondent has
   failed to meet his burden to establish that an order requiring him to pay Petitioner’s
   attorney’s fees and costs would be “clearly inappropriate.” See 22 U.S.C. § 9007. While the
   Eleventh Circuit has noted there is no statutory definition of “clearly inappropriate,” it has
   held the exception should be narrowly construed. Rath v. Marcoski, 898 F.3d 1306, 1311
   (11th Cir. 2018).    Several circuits, including the Eleventh Circuit, have identified two
   situations in which it may be clearly inappropriate to award attorney’s fees and costs: 1)
   where “a fee award would impose such a financial hardship that it would significantly
   impair the respondent’s ability to care for the child” and 2)       where “a respondent had a
   good faith belief that her actions in removing or retaining a child were legal or justified.” Id.
Case 1:19-cv-22689-MGC Document 105 Entered on FLSD Docket 12/30/2020 Page 2 of 2




           Here, Respondent’s objections rely solely on the argument that a fee award is clearly
   inappropriate because it would be a financial hardship. ECF No. 104. The Respondent’s
   opposition to the motions for attorney’s fees requests the Court conduct an evidentiary
   hearing to determine whether the fee award should be denied or reduced because “the
   [Respondent’s] employment as a martial arts fighter can be intermittent especially with the
   Covid-19 crisis, and, where, in State Court, the [Petitioner] is seeking support for the minor
   child for which the Father will be responsible[.]” ECF No. 101 at 10. Even taking these
   assertions of Respondent’s counsel as true, the Court would nonetheless deny Respondent’s
   request. He has not proffered any evidence to indicate he would be unable to care for his
   child if this Court awards the Petitioner attorney’s fees and costs in the amount of
   $15,580.78.
           After reviewing the record and the relevant legal authorities, the Court finds Judge
   Goodman’s Report clear, cogent, and compelling. Accordingly, the Court AFFIRMS and
   ADOPTS Judge Goodman’s Report and Recommendation (ECF No. 103) and GRANTS
   in part Petitioner’s Motions for Attorney’s Fees and Costs (ECF Nos. 89, 92). The Court
   AWARDS Petitioner $13,650 in attorney’s fees and $1,930.78 in taxable costs.
           DONE and ORDERED in Chambers, at Miami, Florida, this 29th day of December
   2020.




   Copies furnished to:
   Jonathan Goodman, U.S. Magistrate Judge
   Counsel of Record
